IN THE SUPREME COURT OF THE STATE OF NEVADA


                 RONALD DENNIS FERLINGERE,                               No. 70035
                                  Appellant,
                              vs.
                 GRACIELA PINTO,
                                  Respondent.
                                                                             FILED
                                                                             MAY 0 3 2016
                                                                           TRACE K. LINDFLIAN
                                                                        CLERK F SUPREME COURT

                                                                        BY     .
                                                                             DEPUTY CLERK




                                          ORDER DISMISSING APPEAL
                             This is a pro se appeal from an order denying an "Object to
                 Order of Dismissal." Second Judicial District Court, Washoe County;
                 Lidia Stiglich, Judge.
                              Our review of the documents submitted to this court pursuant
                 to NRAP 3(g) reveals a jurisdictional defect. Specifically, it appears that
                 the judgment or order designated in the notice of appeal is not
                 substantively appealable. See NRAP 3A(b). This court has jurisdiction to
                 consider an appeal only when the appeal is authorized by statute or court
                 rule.   Taylor Constr. Co. v. Hilton Hotels, 100 Nev. 207, 678 P.2d 1152
                 (1984). No statute or court rule provides for an appeal from an "object to
                 order of dismissal." To the extent an "object to order of dismissal" could be
                 construed as a motion for reconsideration, this court also lacks jurisdiction
                 to consider an appeal from an order denying reconsideration.        See Arnold
                 v. Kip, 123 Nev. 410, 417, 168 P.3d 1050, 1054 (2007); Alois v. State,
                 Gaming Control Bd., 99 Nev. 184, 660 P.2d 980 (1983), disapproved of on
SUPREME COURT
        OF
     NEVADA


(0) 1947A    e
                other grounds by AA Primo Builders v, Washington,   126 Nev. 578, 245
P.3d 1190 (2010). Accordingly, we
                            ORDER this appeal DISMISSED.




                                                    Hardesty



                                                    Saitta




                cc:   Hon. Lidia Stiglich, District Judge
                      Ronald Dennis Ferlingere
                      John Lee Carrico, Jr.
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      2